 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN SNAVELY,                                    Case No. 1:19-cv-00585-AWI-SAB

12                 Plaintiff,                         ORDER DIRECTING CLERK OF THE
                                                      COURT TO TERMINATE EVA M. WEILER
13          v.                                        AND MATTHEW J. VANIS AS
                                                      ATTORNEY OF RECORD FOR
14   BOSTON SCIENTIFIC CORPORATION,                   DEFENDANT

15                 Defendant.                         (ECF No. 74)

16

17          On October 17, 2019, Defendant Boston Scientific Corporation filed a substitution of

18 attorney form indicating that Eva M. Weiler and Matthew J. Vannis are withdrawing from

19 representing Defendant in this action. Defendant continues to be represented by Tarifa Belle
20 Laddon and Theodore O’Riley. Accordingly, the Clerk of the Court is HEREBY DIRECTED to

21 terminate Eva M. Weiler and Matthew J. Vanis as attorney of record for Defendant.

22
     IT IS SO ORDERED.
23

24 Dated:     October 18, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
